Citation Nr: 0831943	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cerebellar 
degeneration, including as secondary to service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and V.C.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in July 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran started receiving benefits from Social Security 
Administration (SSA) for disability in 1988, apparently at 
least in part due to cerebellar degeneration.  The records 
which SSA used to determine his eligibility to SSA benefits 
should be obtained.  

In November 1987, the veteran told a VA examiner that he had 
been worked up extensively at the Ochsner clinic in 1982, and 
that more recently he had been to the VA Medical Center in 
Gainesville, Florida.  Also, in June 2008 Kenneth Wong, M.D. 
indicated that the veteran had been evaluated by Dr. Ken 
Gaddis on several occasions and that ultimately genetic 
testing demonstrated a mutation consistent with Friedreich's 
ataxia type I.  Those records should be obtained.  After the 
additional records have been obtained, an additional VA 
examination is warranted.

The veteran was given VCAA notice concerning what the 
evidence must show to establish secondary service connection 
in February 2005.  However, he is also claiming that his 
cerebellar degeneration had its onset in service.  
Accordingly, he should be given VCAA notice concerning what 
the evidence must show to establish direct service 
connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate a 
claim for service connection on a 
direct basis for cerebellar 
degeneration; (2) the information and 
evidence that VA will seek to provide; 
and (3) the information and evidence he 
is expected to provide.  

2.  Request the Social Security 
Administration to provide all medical 
records and any administrative law 
judge decision pertinent to the 
veteran's award of disability benefits 
in 1988.

3.  Make arrangements to obtain the 
veteran's treatment records from the 
VAMC Gainesville, dated prior to 
November 1987.  

4.  Make arrangements to obtain the 
veteran's treatment records from the 
Ochsner Clinic, dated since 1982, and 
from Dr. Ken Gaddis.  

5.  Thereafter, schedule the veteran 
for a VA examination by a specialist in 
neurological disorders.  Provide the 
doctor with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The doctor is to 
review the claims folder, including the 
service medical records and all post-
service records.  

The doctor must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's current cerebellar 
degeneration had its onset during 
active service or is related to any in-
service disease or injury, including 
the malaria treated in 1955.

The doctor must also express an opinion 
as to whether it is at least as likely 
as not that the current cerebellar 
degeneration was either (a) caused by, 
or (b) aggravated by the veteran's 
service-connected malaria.  

The doctor must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

6.  Finally, again consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


